Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Carrie Marshall,
Petitioner,
Vv.

The Inspector General.

Docket No. C-10-889
Decision No. CR2274
Date: October 22, 2010

DECISION

I sustain the determination of the Inspector General (I.G.) to exclude Petitioner, Carrie
Marshall, from participating in Medicare and other federally funded health care programs
for a minimum of five years.

I. Background

Petitioner is a registered nurse. The I.G. determined to exclude Petitioner from
participating in Medicare and other federally funded health care programs on the ground
that she had been convicted of a felony as is described at section 1128(a)(4) of the Social
Security Act (Act).

Petitioner requested a hearing to challenge the I.G.’s exclusion determination and the
case was assigned to me for a hearing and a decision. The parties exchanged briefs and
proposed exhibits. The I.G. filed three proposed exhibits that are identified as LG.
Exhibit (Ex.) 1 — 1.G. Ex. 3. Petitioner filed one proposed exhibit that is identified as P.
Ex. 1. The parties did not object to my receiving these exhibits into evidence and,
therefore, I receive all of them. Neither party requested that I convene an in-person
earing.

IL. Issues, findings of fact and conclusions of law
A. Issues
The issues are whether:

1. Petitioner was convicted of a felony as is described at section 1128(a)(4)
of the Act; and

2. An exclusion of at least five years is mandated by law.
B. Findings of fact and conclusions of law
I make the following findings of fact and conclusions of law.

1. Petitioner was convicted of a felony as is described at section
1128(a)(4) of the Act.

The Act mandates the exclusion of any individual who is convicted of a felony that was
committed after August 21, 1996 relating to the unlawful manufacture, distribution,
prescription, or dispensing of a controlled substance. Act § 1128(a)(4). In making his
case against Petitioner, the I.G. relies on the following facts.

A criminal complaint was filed against Petitioner on May 12, 2009 in the Trial Court of
Massachusetts, Boston Municipal Court, charging Petitioner with knowingly or
intentionally acquiring or obtaining possession of a controlled substance by means of
forgery, fraud, deception, or subterfuge, in violation of Massachusetts General Law
(M.G.L.) c.94C, § 33(b). LG. Ex. 1 at 1. A person who violates this Massachusetts law
may be punished with up to four years imprisonment in a State prison. Jd. Any criminal
offense punishable by imprisonment in a State prison is a felony under Massachusetts
law. M.G.L. ¢.274, § 1.

The complaint was based on allegations that Petitioner had written several prescriptions
for herself for controlled substances including Percocet and Vicodin, had forged the name
of a physician on the prescriptions, and had used the forged prescriptions to purchase
controlled substances at a pharmacy in South Boston, Massachusetts. IG. Ex. 3 at 1 (the
1.G. misidentified this exhibit as “I.G. Ex. 2” and I have changed the identification to the
correct exhibit number).

On September 1, 2009, Petitioner entered a plea to the charge. The plea was recorded on
a form as: “Admission to sufficient facts accepted after a colloquy ....” LLG. Ex. 2 at 2.
These facts are sufficient to establish that Petitioner was convicted of a section
1128(a)(4) offense. Petitioner was charged with and convicted of a felony under
Massachusetts law and that crime plainly related to the prescription and dispensing of
controlled substances.

Petitioner argues that she was not “convicted” of a crime. She contends that her plea —
which she asserts was ultimately resolved with dismissal of the charges against her on
September 1, 2010 — was not a plea of guilty or a disposition that amounts to a conviction
within the meaning of the Act. Consequently, she asserts, there is no basis to exclude
her.

I disagree. The Act defines “convicted” to encompass circumstances which include a
guilty plea, a plea of nolo contendere, or:

when the individual . . . has entered into participation in a first offender,
deferred adjudication, or other arrangement or program where judgment of
conviction has been withheld.

Act § 1128(i)(3),(4). By admitting that sufficient facts existed to convict her of the crime
with which she was charged, Petitioner entered into an arrangement that was tantamount
to a plea of guilty, a plea of nolo contendere, or an “other arrangement or program where
judgment of conviction has been withheld” and her plea clearly constituted a conviction
within the meaning of the Act. Under Massachusetts law, an “admission to sufficient
acts” is the equivalent of a guilty plea or a plea of nolo contendere. Massachusetts
Criminal Procedure Rule 12(a).

The fact that Petitioner’s plea may have been expunged or dismissed after her completion
of court-ordered requirements — as Petitioner asserts was the case here — is not a basis to
bar a finding that she was “convicted” within the meaning of section 1128(i) of the Act.
The Act subsumes any conviction even if the conviction is subsequently expunged. Act

§ 1128(i)(1).

2. An exclusion of at least five years is mandatory.

The five year minimum exclusion that the 1.G. imposed against Petitioner is reasonable as a
matter of law. The Act mandates a minimum exclusion of five years for any individual
who is convicted of an offense that is described at section 1128(a)(4). Act § 1128(c)(3)(B).

/s/
Steven T. Kessel
Administrative Law Judge

